Citation Nr: 0519468	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  02-08 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to April 20, 2000, for 
the grant of a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The veteran served on active duty from July 1971 to May 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington.  The veteran now lives in Indiana and 
his claims are handled by the Indianapolis, Indiana Regional 
Office (RO).


FINDINGS OF FACT

1.  A claim for entitlement to a total disability rating 
based on individual unemployability was first received by the 
RO on April 20, 2000. 

2.  The veteran was unemployable due to service-connected 
disability as of April 20, 1999. 


CONCLUSION OF LAW

The assignment of an effective date of April 20, 1999, for 
the grant of a total disability rating based on individual 
unemployability due to service-connected disability is 
warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

In this case, the Board notes that the claim for entitlement 
to a TDIU, arises from a notice of disagreement as to the 
initial RO determination which granted the veteran a TDIU.  
Accordingly, this issue represents a "downstream" issue as 
referenced in VAOPGCPREC 8-2003 (December 22, 2003), a 
precedent opinion of VA's General Counsel that is binding on 
the Board (see 38 U.S.C.A. 7104(c) (West 2002); 38 C.F.R. 
§ 14.507 (2004)).  The opinion states that if, in response to 
notice of its decision on a claim for which VA has already 
given the 38 U.S.C. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  However, as VCAA notice was not issued as to 
the issue of entitlement to a TDIU, the claim for an earlier 
effective date for the grant of TDIU does not fall within the 
exception for the applicability of 38 U.S.C.A. § 5103 as 
outlined in VAOPGCPREC 08-2003.  However, VCAA notice letters 
issued in February 2002 and March 2004, apprised the 
appellant of the information and evidence necessary to 
substantiate his claim for an effective date prior to April 
20, 2000 for a TDIU, which information and evidence, if any, 
that he is to provide, and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  He was also 
requested to provide any evidence in his possession that 
pertains to the claim.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claim for an earlier effective 
date for the grant of service connection for TDIU was 
initially adjudicated prior to the provision of VCAA notice.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
medical records dated between April 20, 1999 and April 20, 
2000 have been obtained.  the veteran has submitted Social 
Security Administration records and a physician's opinion in 
support of his claim.  Furthermore, he has provided testimony 
at a hearing before the undersigned Veterans Law Judge in 
support of his claim.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal and he has done so.  There is no indication that 
there exists any additional evidence which has a bearing on 
the veteran's claim which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



History

Prior to the October 2001 rating decision, the veteran's only 
service-connected disability was irritable bowel syndrome for 
which a 30 percent rating was in effect.  The October 2001 
rating action granted the veteran service connection and a 30 
percent rating for perianal disease effective from April 1993 
until April 19, 2000.  The October 2001 rating action 
determined that from April 20, 2000 the veteran's 
disabilities were to be rated as one disability, irritable 
bowel syndrome with gastritis and perianal disease, and 
assigned a 60 percent rating for that disability, effective 
from April 20, 2000.

Accordingly, prior to April 20, 2000, the veteran's combined 
service-connected disability rating was 50 percent.  He had a 
30 percent rating in effect for irritable bowel syndrome, and 
a separate 30 percent rating for perianal disease.  

The veteran's initial claim for TDIU was received by the RO 
on April 20, 2000.

A March 9, 1999 VA vocational rehabilitation report indicates 
that the veteran was employable.  It noted that the medical 
evidence did not support the veteran's claim that he could 
not work.  The report indicated that the veteran was 
selective in the jobs he sought due to his salary 
expectations.  It noted that the veteran chose not to pursue 
lesser paying jobs which could meet rehabilitation standards.  
A March 1999 VA letter to the veteran indicates that the 
veteran's vocational rehabilitation program had been 
discontinued.  The letter states that although the veteran 
was unemployed, he had completed training and he was capable 
of independently securing employment in the field for which 
he had completed training.  

Private medical records reveal that the veteran was diagnosed 
with severe gastritis in December 1999.  A January 2000 
record notes that the veteran had gastritis and irritable 
bowel syndrome.  The veteran reported that he had had several 
diarrheas in the morning and afternoon, and that he sometimes 
soiled his pants.  The veteran reported that he had become 
more of a recluse because of that.  In February 2000 the 
veteran complained of frequent bouts of diarrhea and that he 
had lost 10-15 pounds.  The veteran was advised to take 
valium to calm down and to see if that would help keep him 
from losing so much weight.  In March 2000, the veteran 
complained that he still had abdominal pan and diarrhea 
several times a day, but stated that he felt that he had been 
doing better.  

In a March 2001 letter, the veteran's physician wrote that 
the veteran remained under his care for treatment of 
irritable bowel syndrome and episodes of colitis.  The 
physician stated that in 1999, the veteran attempted to 
return to work and due to exacerbation of the colitis, he was 
only able to remain employed for a very short period of time.  
He further noted that in 2000, the veteran again attempted to 
return to work and he was again forced to stop working after 
a short period of time.  

In April 2003, the veteran submitted Social Security records 
that show that he earned $1831 in employment income in 1999, 
and $6573 in employment income in the year 2000.

In April 2005, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  He testified that he had 
been hospitalized several times during the 1990's due to his 
service-connected disability.  The veteran stated that while 
he tried to work in 1999, working exacerbated his service-
connected disabilities and he had to quit.  He reported that 
in 1999 he only made one tenth of the income he made in 2000.  
He did not understand how he could be denied TDIU for 1999 
when he was granted TDIU in 2000 and he had been able to work 
a lot more in 2000 than in 1999.

Law and Regulations

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2004).

A total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to service-
connected disabilities provided that if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§  4.16(a) (2004).

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Extraschedular consideration is 
provided in all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
38 C.F.R. § 4.16.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue are for consideration.  38 C.F.R. § 4.16(b) (2004)

Analysis

In this case, the veteran's initial claim for a TDIU was 
received on April 20, 2000.  Accordingly, the earliest date 
that he is potentially entitled to a TDIU is one year prior 
to that date, or April 20, 1999.  However, for an effective 
date prior to April 20, 2000, it must be shown that prior to 
that date the veteran was unemployable due to service-
connected disability.

While the March 9, 1999 VA vocational rehabilitation report 
indicates that the veteran was employable, that report was 
written prior to April 20, 1999.  Furthermore, the veteran's 
physician has expressed the opinion that the veteran was 
unable to keep his employment in 1999 due to his service-
connected disabilities.  The Social Security earnings records 
do support the veteran's contentions that the veteran earned 
very little in 1999.  Finally, the Board notes that the 
medical records prior to April 20, 2000 show that the veteran 
had frequent diarrhea, that he soiled his pants, that he had 
become reclusive, that he had been losing weight, and that he 
had been prescribed sedatives due to his service-connected 
disabilities.  These medical records support the veteran's 
claim that he was unemployable between April 20, 1999, and 
April 20, 2000, due to his service-connected disabilities.

The Board finds that the evidence is at least in equipoise as 
to whether the veteran was unemployable due to service-
connected disability as of April 20, 1999.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2004); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
Accordingly, the Board finds that the veteran was 
unemployable due to service-connected disability as of April 
20, 1999, and that an effective date of April 20, 1999 for a 
TDIU is warranted.




ORDER

Entitlement to an effective date of April 20, 1999, for the 
grant of a total disability rating based on individual 
unemployability due to service-connected disability, is 
granted subject to the law and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


